UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CITIZENS FOR RESPONSIBILITY

)
AND ETHICS IN WASHINGTON, )
)
Plaintiff, )
) Civil Case No. 11-592 (RJL)
v. )
)
U.S. DEPARTMENT OF JUSTICE, )
)
Defendant. )
)

MEMORANDUM OPINION
[Dkt. #9, #12]

F or the reasons set forth in the Memorandum Opinion entered thi§___ day of June

2012, it is hereby

ORDERED that defendant’s Motion for Summary Judgment [Dkt. #9] is

GRANTED; and it is further

ORDERED that plaintiffs Cross-Motion for Partial Surnmary Judgment [Dkt.

#12] is DENIED; and it is further

ORDERED that final judgment be entered for the defendant on all counts in the

Complaint.

SO ORDERED.

RICHARD J.
United States Distr ct Judge